DETAILED ACTION
This office action is in response to the Remarks filed on March 21, 2022. Claims 1-4 (note; two claim 3 are present) remain pending in the application and have been fully examined. The examiner attempted to contact applicant’s representative in order to receive authorization for an examiner’s amendment to correct second claim 3 as being claim 4 but no response was received. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “the second output sleeve being configured for mating with a nut” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	
Response to Arguments
Applicant’s arguments, see pages 4-6, filed March 21, 2022, with respect to claim 1 has been fully considered and are persuasive.  The previous rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a shear wrench tool. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; an electric motor and a second output sleeve configured for mating with a tip of a bolt to be sheared (as in claim 1), together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art consists of Junkers et al. (2016/0375563) and Owen et al. (2928302). 
Junkers et al. disclose a wrench tool (Figure 17a) comprising an electric motor (102) having a motor output shaft (122), a transmission (200) having a plurality of planetary gear stages (211-215, Figure 17b) and an output section (20) having first (16) and second (17) output sleeves (Figure 18b), the first output sleeve being configured for mating with a nut (36), wherein the electric motor is configured to provide torque via the transmission to the output section for causing the first and second output sleeves to be rotated in opposite directions (91/92) relative to each other in use (Figure 17b), and wherein the electric motor, the transmission and the output section are arranged in an axial sequence one after the other such that the first and second output sleeves circumferentially extend around a same axis as the motor output shaft and the planetary gear stages rotate about in use, thereby providing that the motor output shaft, the planetary gear stages and the first and second output sleeves are coaxial (Figure 17b), but lacks, a shear wrench (note; a shear wrench is a term of art) having a second output sleeve configured for mating with a tip of a bolt to be sheared. The examiner notes that it would not have be obvious to one of ordinary skill in the art to modify the outer second output sleeve, Junkers et al., such that it mates with a tip of a bolt to be sheared because such a modification would destroy the intended purpose of having an outer second output sleeve (17) that, “…outer reaction socket 17 fully encompasses compressed washer 1′.” and/or see, “Outer reaction socket 17 of tool 10B, however, is rotatably coupled and geometrically engaged with washer 1 under nut 36.” (see paragraphs 97 and 111, respectively). In addition, it would not be obvious to modify the first sleeve (16) such that it mates with a tip of a bolt to be sheared because such a modification would destroy the intended purpose of having the first inner output sleeve that, “includes an inner edge 52…” that engages, “…with a nut or bolt head engaging means 51” and/or see, “to run up or down nut 36 on fastener 20” (see paragraphs 107 and 111, respectively). 
Owen et al. disclose a shear wrench tool (Figure 6) comprising a motor (72) having a motor output shaft (81), a transmission (formed within 80) having a plurality of planetary gear stages (A, B, C and D and also see Figure 8) and an output section (formed as the lower portion of the tool, as seen in Figure 6) having first (100) and second (99) output sleeves, the first output sleeve (100) being configured for mating with a nut (Figures 1-4 and Column 5, Lines 39-42) and the second output sleeve (99) being configured for mating with a tip of a bolt to be sheared (Column 5, Lines 49-54), wherein the motor is configured to provide torque via the transmission to the output section for causing the first and second output sleeves to be rotated in opposite directions relative to each other in use (Column 5, Lines 43-54), and wherein the motor, the transmission and the output section are arranged in an axial sequence one after the other such that the first and second output sleeves circumferentially extend around a same axis (formed as an axially extending axis extending along 81) that the motor output shaft and the planetary gear stages rotate about in use (Figure 6), thereby providing that the motor output shaft, the planetary gear stages and the first and second output sleeves are coaxial (Figure 6), but lack, an electric motor. However, the examiner agrees with the applicant that Owen et al. could not be modified to include an electric motor (see reasons on pages 5-6 of the response). 
The examiner notes that allowable features as discussed above, in conjunction with other features (i.e. having the motor output shaft, the planetary gear stages and the first and second output sleeves being coaxial), as claimed in claim 1, were neither found to be disclosed, nor suggested by the prior art of record. Thus, the structure discussed above has been determined to be patentably distinct over the prior art of record.
Conclusion
This application is in condition for allowance except for the following formal matters: 
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The numbering of the claims, as filed on March 21, 2022 is improper because two claim 3’s were present (one on page 2 and the other on page 3). 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723